Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10/7/2021 with respect to the amendments filed 10/7/2021 overcoming the rejections presented in the previous office action have been fully considered and are persuasive.  The rejections presented in the office action dated 8/17/2021 have been withdrawn. In view of the amendments, a new rejection appears below (as necessitated by the amendments). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 includes “wherein the middle region is a suture tape”. Claim 1 has been amended to read “wherein at least part of the middle region comprises suture tape”. Therefore, claim 6 does not further limit the subject matter of the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 14, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmieding (US 2014/0243891). Schmieding discloses a method of tissue fixation comprising securing a fixation device (201 and 70; figs. 8,9) into a bone socket that has a closed end (fig. 9), the fixation device comprising a suture construct (201) comprising a middle region (200), two tail regions (10) respectively located at opposite first and second ends of the middle region and each configured to extend out of a same opening of the bone socket, a first closed loop or eyelet (150) directly connected to the first end of the middle region for connecting the first end to a first tail region of the two tail regions that extends from the first end away from the second end, and a second closed loop or eyelet (150) directly connected to the second end of the middle region for connecting the second end to a second tail region of the two tail regions that extends from the second end away from the first end, wherein at least part of the fixation device located between the first and second closed loops or eyelets comprises suture tape (200 is considered suture tape as it is wide and flat; see also [0040], [0047], [0053]), and wherein a length of a portion of the suture construct that extends between the first and second closed loops or eyelets is not adjustable (in the same manner as the instant invention), and passing at least the first tail region of the suture construct through tissue (as understood by one of ordinary skill in the art in view of par. [0050] – “the surgeon places the tissue protector 200 around the soft tissue 80 and ties the suture 10 through the soft tissue 80” [emphasis  by examiner]). It is noted that no particular order for the steps is required as currently claimed. 
Regarding claim 14, the suture construct is pre-loaded into an eyelet (77; fig. 9; [0029]) of the fixation device. It is noted that pre-loaded may be broadly construed as loaded before the operation is complete (e.g., before the suture has been pulled tight and the surgical access site has been closed). 
Regarding claim 16, the middle region (200) comprises suture tape, the tail regions (10) comprise round suture (see fig. 9,10; [0055] discloses strand 10 may be made of round suture), and the first and second closed loops or eyelets each comprise a shuttling loop formed of the round suture (as understood in view of fig. 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorrison et al. (US 2012/0232655) in view of Dreyfus (US 2012/0290003). Lorrison discloses a fixation device for tissue repairs, the fixation device comprising a suture construct (fig. 6k) comprising a middle region (see examiner-annotated figure below), two tail regions respectively located at opposite first and second ends of the middle region, and two shuttling loops, wherein one of the shuttling loops directly connected to the first end of the middle region connects the first end of the middle region to one of the tail regions that extends from the first end away from the second end while the other one of the shuttling loops directly connected to the second end of the middle region connects the second end to the other one of the tail regions that extends from the second end away from the first end, wherein at least part of the fixation device located . 

    PNG
    media_image1.png
    309
    731
    media_image1.png
    Greyscale

Lorrison does not expressly disclose that the suture construct is connected to an anchor body configured to be anchored in bone, wherein the middle region is directly connected to the anchor body. 
Dreyfuss discloses a suture construct that, like the prior art of Lorrison, includes a wider portion (68) between two thinner portions (61, 62), wherein the suture construct comprises suture tape ([0035]). Dreyfuss teaches directly connecting the middle region of the suture to an anchor body (10) such that the middle region serves as a wedge to lock another piece of suture, that passes through soft tissue, relative to the anchor body ([0021]-[0023]; figs. 1-3). Tensioning/retensioning of the suture anchor may be achieved by pulling on the free end (61) of the suture to lock or unlock the tying strand (50). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lorrison to connect the suture construct to an anchor body, in particular to directly connect the middle region of the suture construct to the anchor body, as taught by Dreyfuss in order to provide a fixation system that can be used to fix 
Regarding claim 10, the fixation device is a knotless fixation device (see title of Dreyfuss; [0006] of Dreyfuss).
Regarding claim 20, the anchor body has an outer surface with a bone engagement surface (forming ribs 19) and an eyelet (15) positionable at an end of the anchor body. 
Regarding claim 21, the suture construct is configured to be threaded through the eyelet (fig. 1).

Allowable Subject Matter
Claims 12, 15, 17-19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 4-5, 7-8, 23 and 24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0257384 to Dreyfuss discloses another fixation device comprising a suture and a bone anchor (figs. 1-3), wherein the suture has a middle region (55) comprising a suture tape (i.e., larger, flat section; [0020]), and the tail region of the suture is brought around soft tissue or through the soft tissue to attach the soft tissue to bone ([0021]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





KSH 11/5/20201
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771